536 U.S. 948
AGUILAR-PLATAv.UNITED STATES.CARAVEO-PRIETOv.UNITED STATES.FUENTES-PICONv.UNITED STATES.JIMENEZ-HERNANDEZv.UNITED STATES.MOLINA-MORALESv.UNITED STATES.PADILLA-VELA, AKA PADILLA, AKA VELA-PADILLAv.UNITED STATES.ROMERO-RAMIREZ, AKA ROMERO, AKA SANCHEZ-PEREZv.UNITED STATES.SANCHEZ-CALDERON, AKA SANCHEZ-RODRIGUEZv.UNITED STATES. andZAMUDIO-HINOJOSAv.UNITED STATES.
No. 01-10347.
Supreme Court of the United States.
June 24, 2002.

1
C. A. 5th Cir. Certiorari denied. Reported below: 32 Fed. Appx. 130.